DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2018, were filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 13-24 are toward "at least one computer readable storage medium". The broadest reasonable interpretation of “a computer-readable medium” covers transitory propagating signals, which are non-statutory. The disclosure in [0022], [0027], [0034], [0037], [0040], [0042], and [0062-0075] regarding computer readable medium does not make it clear that transitory signals are completely excluded from the interpretation of "computer-readable storage medium". Therefore, a broadest reasonable interpretation of claims 13-24 covers a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al. (US 20190178991 A1, “Hall”)

Regarding claim 1, Hall teaches a computing system comprising: 
one or more light sources to emit one or more optical pulses in accordance with a first emission pattern (Hall Fig. 5 laser 514 emits a plurality of pulses in a particular sequence; paragraph 0047);
an optical receptor to receive one or more optical reflections (Hall Fig. 5 photo detector 520; paragraph 0049-0050); 
and a processor including logic coupled to one or more substrates (Hall Fig. 5 controller 504; paragraph 0047), wherein the logic coupled to the one or more substrates is to: initiate the one or more optical pulses in accordance with the first emission pattern (Hall Fig. 5 laser 514 initiates a plurality of pulses in a particular sequence; paragraph 0048), 
obtain a second emission pattern in response to one or more of a time- variable trigger or a deviation of the one or more optical reflections from an expected reflection pattern (Hall system is configured to dynamically change characteristics of pulses for second emission in response to spoofing, interference, or environment; paragraph 0037-0041),
and initiate one or more optical pulses in accordance with the second emission pattern (Hall system changes the characteristics of pulses after first emission and the transmitter can be used to output subsequent pulses; paragraph 0037-0041). 

Regarding claim 2, Hall teaches all the limitations of claim 1 as stated above. Further, Hall teaches:
wherein the logic coupled to the one or more substrates is to: identify one or more received optical reflections that do not deviate from the expected reflection pattern (Hall Fig. 6B during step 616, the system identifies whether the received signal has not deviated; paragraph 0063-0064),
and detect one or more physical objects based on the one or more received optical reflections that do not deviate from the expected reflection pattern (Hall Fig. 6B if the received signal does not deviate, the object is detected in step 618; paragraph 0063-0064).  

Regarding claim 3, Hall teaches all the limitations of claim 1 as stated above. Further, Hall teaches:
	wherein the logic coupled to the one or more substrates is to: select one or more emission parameters, and alter the first emission pattern with respect to the selected one or more emission parameters to obtain the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041).  

Regarding claim 4, Hall teaches all the limitations of claim 3 as stated above. Further, Hall teaches:
wherein the one or more emission parameters are selected from the group consisting of pulse duration, optical frequency, pulse amplitude, pulse sequence, pulse source, transmission angle, nutation geometry and noise profile (Hall changes emission parameters such as pulse amplitude, shape, sequence, etc. in second sequence; paragraph 0041).  


one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to (Hall Fig. 5 controller 504; paragraph 0047 Hall Fig. 5 controller 504; paragraph 0047):
initiate the one or more optical pulses in accordance with the first emission pattern (Hall Fig. 5 laser 514 initiates a plurality of pulses in a particular sequence; paragraph 0048), 
obtain a second emission pattern in response to one or more of a time- variable trigger or a deviation of the one or more optical reflections from an expected reflection pattern (Hall system is configured to dynamically change characteristics of pulses for second emission in response to spoofing, interference, or environment; paragraph 0037-0041),
and initiate one or more optical pulses in accordance with the second emission pattern (Hall system changes the characteristics of pulses after first emission and the transmitter can be used to output subsequent pulses; paragraph 0037-0041). 

Regarding claim 8, Hall teaches all the limitations of claim 7 as stated above. Further, Hall teaches:
wherein the logic coupled to the one or more substrates is to: identify one or more received optical reflections that do not deviate from the expected reflection pattern (Hall Fig. 6B during step 616, the system identifies whether the received signal has not deviated; paragraph 0063-0064),
and detect one or more physical objects based on the one or more received optical reflections that do not deviate from the expected reflection pattern (Hall Fig. 6B if the received signal does not deviate, the object is detected in step 618; paragraph 0063-0064).  

Regarding claim 9, Hall teaches all the limitations of claim 7 as stated above. Further, Hall teaches:
wherein the logic coupled to the one or more substrates is to: select one or more emission parameters, and alter the first emission pattern with respect to the selected one or more emission parameters to obtain the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041).  

Regarding claim 10, Hall teaches all the limitations of claim 9 as stated above. Further, Hall teaches:
wherein the one or more emission parameters are selected from the group consisting of pulse duration, optical frequency, pulse amplitude, pulse sequence, pulse source, transmission angle, nutation geometry and noise profile (Hall changes emission parameters such as pulse amplitude, shape, sequence, etc. in second sequence; paragraph 0041).  


initiate the one or more optical pulses in accordance with the first emission pattern (Hall Fig. 5 laser 514 initiates a plurality of pulses in a particular sequence; paragraph 0048), 
obtain a second emission pattern in response to one or more of a time- variable trigger or a deviation of the one or more optical reflections from an expected reflection pattern (Hall system is configured to dynamically change characteristics of pulses for second emission in response to spoofing, interference, or environment; paragraph 0037-0041),
and initiate one or more optical pulses in accordance with the second emission pattern (Hall system changes the characteristics of pulses after first emission and the transmitter can be used to output subsequent pulses; paragraph 0037-0041). 

Regarding claim 14, Hall teaches all the limitations of claim 13 as stated above. Further, Hall teaches:
wherein the instructions, when executed, cause the computing system to: identify one or more received optical reflections that do not deviate from the expected reflection pattern (Hall Fig. 6B during step 616, the system identifies whether the received signal has not deviated; paragraph 0063-0064),
and detect one or more physical objects based on the one or more received optical reflections that do not deviate from the expected reflection pattern (Hall .  

Regarding claim 15, Hall teaches all the limitations of claim 13 as stated above. Further, Hall teaches:
wherein the instructions, when executed, cause the computing system to: select one or more emission parameters, and alter the first emission pattern with respect to the selected one or more emission parameters to obtain the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041).  

Regarding claim 16, Hall teaches all the limitations of claim 15 as stated above. Further, Hall teaches:
wherein the one or more emission parameters are selected from the group consisting of pulse duration, optical frequency, pulse amplitude, pulse sequence, pulse source, transmission angle, nutation geometry and noise profile (Hall changes emission parameters such as pulse amplitude, shape, sequence, etc. in second sequence; paragraph 0041).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6, 11-12, 17-18, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and Petit (US 20190353787 A1).

Regarding claim 5, Hall teaches all the limitations of claim 1 as stated above. Further, Hall teaches:
wherein the logic coupled to the one or more substrates is to: send a notification of the deviation (Hall Fig. 6B if a deviation is detected an alert is generated in step 61; paragraph 0063-0065,), and receive the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041)
Hall does not teach:
wherein the logic coupled to the one or more substrates is to: send a notification of the deviation to an infrastructure node and receive the second emission pattern from the infrastructure node
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes or emission patterns (paragraph 0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to send the notification of the deviation to a central base station and receive the updated code from 

Regarding claim 6, the combination of Hall and Petit teach all the limitations of claim 5 as stated above. 
The combination does not teach:
wherein the logic coupled to the one or more substrates is to send one or more of the first emission pattern or a set of emission capabilities to the infrastructure node.
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station; paragraph 0134) and to transmit emission capabilities (the vehicle’s status or capability to emit can be transmitted to central coordination node; paragraph 0095, 0130-0135). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to send the encoding and vehicle’s capabilities. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems and ensure compatibility with each sensor platform.

Regarding claim 11, Hall teaches all the limitations of claim 7 as stated above. Further, Hall teaches:
wherein the logic coupled to the one or more substrates is to: send a notification of the deviation (Hall Fig. 6B if a deviation is detected an alert is generated in step 617 and Fig. 7 communication device 715 would be capable of sending such alerts to a network; paragraph 0063-0065, 0071), and receive the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041)
Hall does not teach:
wherein the logic coupled to the one or more substrates is to: send a notification of the deviation to an infrastructure node and receive the second emission pattern from the infrastructure node
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station between LIDAR devices to distribute codes or emission patterns (central base station distributes different coding to different participants to prevent interference; paragraph 0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to send the notification of the deviation to a central base station and receive the updated code from the central base station. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems using a central node.


The combination does not teach:
wherein the logic coupled to the one or more substrates is to send one or more of the first emission pattern or a set of emission capabilities to the infrastructure node.
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station; paragraph 0134) and to transmit emission capabilities (the vehicle’s status or capability to emit can be transmitted to central coordination node; paragraph 0095, 0130-0135).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to send the first encoding and emission capabilities via its communication system to a central node. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems and ensure compatibility with each sensor platform.

Regarding claim 17, Hall teaches all the limitations of claim 13 as stated above. Further, Hall teaches:
wherein the instructions, when executed, further cause the computing system to: send a notification of the deviation (Hall Fig. 6B if a deviation is detected an alert is generated in step 617 and Fig. 7 communication , and receive the second emission pattern (Hall anti-spoofing signatures alter the first emission pattern with respect to emission parameters if deviation is detected; paragraph 0041)
Hall does not teach:
wherein the logic coupled to the one or more substrates is to: send a notification of the deviation to an infrastructure node and receive the second emission pattern from the infrastructure node
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes or emission patterns (paragraph 0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to send the notification of the deviation to a central base station and receive the updated code from the central base station. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems using a central node.

Regarding claim 18, the combination of Hall and Petit teach all the limitations of claim 17 as stated above.
The combination does not teach:
wherein the instructions, when executed, further cause the computing system to send one or more of the first emission pattern or a set of emission capabilities to the infrastructure node.
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station; paragraph 0134) and to transmit emission capabilities (the vehicle’s status or capability to emit can be transmitted to central coordination node; paragraph 0095, 0130-0135). The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems and ensure compatibility with each sensor platform.
	
	Regarding claim 19, Hall teaches at least one computer readable storage medium comprising a set of instructions, which when executed 
detect, based on an interference notification from a first sensor platform, a deviation of one or more received optical reflections from an expected reflection pattern (Hall Fig. 6B if a deviation is detected an alert is generated in step 617; paragraph 0063-0065); 
select one or more emission parameters in response to the deviation and alter a first emission pattern with respect to the selected one or more emission parameters to obtain a second emission pattern (Hall anti-spoofing signatures alter .
	Hall does not teach:
	at least one computer readable storage medium comprising a set of instructions, which when executed by an infrastructure node, cause the infrastructure node to:
	[…] 
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station; paragraph 0134) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to use a  central base station to detect the abnormality and generate a new pattern for the sensor platform instead of doing so at each sensor platform. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems using a central node.

Regarding claim 20, the combination of Hall and Petit teach all the limitations of claim 19 as stated above.
	The current combination does not teach:
wherein the instructions, when executed, cause the infrastructure node to confirm that the second emission pattern does not interfere with a set of stored emission patterns, and wherein the set of stored emission patterns correspond to a plurality of sensor platforms in proximity to the first sensor platform.  
However, in the same field of endeavor, Petit teaches using a central base station to avoid interference when distributing codes to multiple devices (central coordination node or base station identifies each device and distributes codes; paragraph 0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to confirm non-interference between other sensor platforms using a central node. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems.

Regarding claim 21, the combination of Hall and Petit teach all the limitations of claim 19 as stated above.
	The current combination does not teach:
wherein the instructions, when executed, cause the infrastructure node to instruct the first sensor platform to use the second emission pattern.
However, in the same field of endeavor, Petit teaches using a central base station to avoid interference when distributing codes to multiple devices (central coordination node or base station distributes non-interfering codes; paragraph 0134). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to generate the new encoding in Petit’s central base station and then send the encoding to Hall’s LIDAR 

Regarding claim 22, the combination of Hall and Petit teach all the limitations of claim 19 as stated above.
	The current combination does not teach:
wherein the instructions, when executed, cause the infrastructure node to: determine, based on a registration notification from the first sensor platform, a set of emission capabilities of the first sensor platform; and set the first emission pattern based on the set of emission capabilities.
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station identifies each device and distributes codes; paragraph 0134) and to transmit emission capabilities (vehicle’s capability/status can be transmitted to central coordination node; paragraph 0095, 0130-0135).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to determine emission capabilities of the sensor platform and set the encoding based on capabilities using a central node. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems and ensure compatibility with each sensor platform.


The current combination does not teach:
wherein the instructions, when executed, cause the infrastructure node to confirm that the first emission pattern does not interfere with a set of stored emission patterns, and wherein the set of stored emission patterns correspond to a plurality of sensor platforms in proximity to the first sensor platform. 
However, in the same field of endeavor, Petit teaches a LIDAR system in which coded pulses are used to coordinate between multiple LIDAR systems. Specifically, Petit teaches using a central base station to avoid interference when distributing codes (central coordination node or base station identifies each device and distributes codes; paragraph 0134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall with Petit to confirm non-interference between other sensor platforms using a central node. The motivation to do so would be to easily coordinate the avoidance of interference between LIDAR systems.

Regarding claim 24, the combination of Hall and Petit teach all the limitations of claim 19 as stated above. Further, Hall teaches:
wherein the one or more emission parameters are selected from the group consisting of pulse duration, optical frequency, pulse amplitude, pulse sequence, pulse source, transmission angle, nutation geometry and noise profile (Hall .   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SH/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645